PER CURIAM.
The appellant, who was the defendant below, appeals the trial court’s order which granted a new trial to the appellee, who was the plaintiff below, after the jury returned a verdict in favor of the appellant.
A review of the record reflects that the trial court abused its discretion in granting a new trial where there was substantial competent evidence to support the jury’s finding that the appellee did not suffer any permanent injury as a result of the accident in question.
Accordingly, the trial court’s order under review is reversed and this cause remanded to the trial court with directions to enter a judgment in accordance with the jury’s verdict.